UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 26, 2012 TREEHOUSE FOODS, INC. (Exact Name of Registrant as Specified in Charter) Commission File Number: 001-32504 Delaware 20-2311383 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 2021 Spring Road Suite 600 Oakbrook, IL 60523 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (708) 483-1300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item5.02.Departure of Directors or Principal Officers, Election of Directors; Appointment of Principal Officers At the 2012 annual meeting of stockholders (the “2012 Annual Meeting) held on April 26, 2012, the stockholders of TreeHouse Foods, Inc. (the “Company”), approved the amendment and restatement (the “2012 Amendment”) of the TreeHouse Foods, Inc. Equity and Incentive Plan (the “Plan”). The 2012 Amendment of the Plan (i) extends the term of the Plan to February 9, 2022, (ii) increases the number of shares of the Company’s common stock available for issuance under the Plan from 6,010,167 to 9,260,167, (iii) introduces a fungible share design under which each share subject to an award other than a stock option or stock appreciation right will count as 2.19 shares against the total number of shares available for issuance under the Plan, and (iv) sets forth and reiterates the performance goals under the Plan for purposes of the requirements of Section 162(m) of the Internal Revenue Code. The amended and restated Plan is described in the Company's proxy statement in connection with the 2012 Annual Meeting of Stockholders.The summary above does not purport to be complete and is qualified in its entirety by reference to the amended and restated Plan, listed as Exhibit 10.1 hereto and filed with the Securities and Exchange Commission as Appendix A to the Company’s Definitive Proxy Statement on March 6, 2012 and incorporated herein by reference. Item 5.07.Submission of Matters to a Vote of Security Holders. The Company held its 2012 Annual Meeting on April 26, 2012.Set forth below are the final voting results for each of the proposals submitted to a vote of the stockholders. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes Election of Directors Frank J. O’Connell Terdema L. Ussery David B. Vermylen Ratification of Auditors 0 Advisory Approval of the Company’s Executive Compensation Approval of the Amendment And Restatement of the Company’s Equity and Incentive Plan, Including an Increase in the Number of Shares Subject to the Plan Section 9 – Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Amended and Restated TreeHouse Foods, Inc. Equity and Incentive Plan is incorporated by reference to Appendix A of the Company’s Definitive Proxy Statement dated March 6, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TreeHouse Foods, Inc. Date: May 1, 2012 By: /s/ Thomas E. O’Neill Thomas E. O’Neill General Counsel, Executive Vice President, Chief Administrative Officer and officer duly authorized to sign on behalf of the registrant INDEX TO EXHIBITS Exhibit Number Description Amended and Restated TreeHouse Foods, Inc. Equity and Incentive Plan is incorporated by reference to Appendix A of the Company’s Definitive Proxy Statement dated March 6, 2012.
